WHEREAS, on the 27th day of August, 1985, David H. Heilman, an attorney of Council Grove, Kansas, was convicted in the United States District Court for the District of Kansas, of three counts of filing false federal income tax returns in violation of the Internal Revenue Code, 26 U.S.C. § 7206(1) (1982); and
WHEREAS, the respondent has advised this court of his intention to appeal said convictions; and
WHEREAS, on the 25th day of October, 1985, respondent appeared before this court and advised the court that he desired to surrender his license to practice law in the State of Kansas pending the outcome of his appeal;
NOW, THEREFORE, IT IS ORDERED that David H. Heilman be and he is hereby indefinitely suspended from the practice of law in the State of Kansas pending the outcome of his appeal and until the further order of the court.
Effective this 7th day of November, 1985.
BY ORDER OF THE COURT.